DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
  
Response to Amendment
The Amendment filed 25 May 2022 has been entered.  Claims 1 – 9 remain pending in the application.  Claim 9 was previously withdrawn from consideration.
	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 – 4 and 6 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 9 – 11 of U.S. Patent No. 8,911,869 (hereinafter “Hattori ‘869”) in view of Hattori ‘964 (JP 2010-284964 A, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 1, Hattori ‘869’s claim 1 is directed to a transparent sheet (“transparent substrate”: e.g. Col. 27, l. 43), comprising: an inorganic glass (e.g. Col. 27, l. 44); and a resin film bonded onto one side, or each of both sides, of the inorganic glass (e.g. Col. 27, ll. 45 – 46).  Hattori ‘869’s claim 7, which depends on Hattori ‘869’s claim 1 through Hattori ‘869’s claim 4, requires a rupture diameter of the transparent sheet when cracked and bent is 50 mm or less (e.g. Col. 30, ll. 13 – 15) according to the same measuring method as defined for the instant application (e.g. Col. 26, ll. 10 – 21; as compared to ¶ [0095] of the instant specification).
	Although Hattori ‘869’s claims do not recite (I) the thickness of the inorganic glass, (II) the ratio of the total thickness of the resin film to the thickness of the inorganic glass, or (III) the resin film(s) being bonded to the inorganic glass through an adhesion layer, and thus (IV) the modulus of elasticity of the adhesion layer and (V) the thickness of the adhesion layer, these features would have been obvious in view of Hattori ‘964.
	As to (I) – (IV), Hattori ‘964 discloses a transparent sheet (“transparent substrate”, e.g. “transparent substrate” 100: e.g. Fig. 1; ¶¶ [0005] – [0078], [0089], [0090]), comprising: 
	an inorganic glass (“inorganic glass”, e.g. “inorganic glass” 10: e.g. Fig. 1; ¶¶ [0005] – [0007], [0009] – [0012], [0018] – [0024], [0026], [0027], [0029], [0031], [0033], [0038], [0041], [0042], [0055], [0056], [0059], [0060], [0064], [0067], [0068], [0072], [0075]); and 
	a resin film (“second thermoplastic resin layers”, e.g. “second thermoplastic resin layers” 22, 22’: e.g. Fig. 1; ¶¶ [0006], [0007], [0010], [0012], [0016], [0019], [0024], [0027], [0055] – [0063], [0067], [0073] – [0076]) bonded onto one side, or each of both sides, of the inorganic glass (e.g. Fig. 1; ¶¶ [0006], [0009], [0019], [0024], [0056], [0064], [0067]) through an adhesion layer (“first thermoplastic resin layers” providing adhesion of “second thermoplastic resin layers” to “inorganic glass”, e.g. “first thermoplastic resin layers” 21, 21’: e.g. Fig. 1; ¶¶ [0006], [0007], [0009] – [0012], [0019], [0024] – [0055], [0057], [0063], [0067], [0068], [0071] – [0073], [0075]) wherein: 
	the inorganic glass has a thickness of 100 µm or less, e.g., 20 µm to 90 µm or 30 µm to 80 µm (e.g. ¶¶ [0006], [0019]); 
	the adhesion layer has a single-layer thickness of 20 µm or less, e.g. 0.001 µm to 20 µm or 0.001 µm to 15 µm (e.g. ¶¶ [0006], [0027]);
	a rupture diameter of the transparent sheet when cracked and bent is 50 mm or less, e.g. 40 mm or less (“breaking diameter” measured with same method as disclosed in instant application at ¶ [0095]: e.g. ¶¶ [0006], [0013], [0085])
	the adhesion layer has a modulus of elasticity at 25°C of 1 GPa or more, e.g. 1.5 GPa or more (e.g. ¶ [0029]).	
	As to a ratio of a total thickness of the resin film to the thickness of the inorganic glass being 0.9 to 4, Hattori ‘964 discloses each of the “second thermoplastic resin layers” has a thickness of 5 µm to 60 µm, e.g. 20 µm to 50 µm or 20 µm to 40 µm (e.g. ¶ [0056]).
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings").  MPEP § 2111.01, IV, A.  In the instant specification a “total thickness of the resin film” is defined to be the sum of thicknesses of respective resin films on one or both sides (e.g. ¶ [0013]).
	Since Hattori ‘964 discloses a resin film on one or both sides and provides inorganic glass thicknesses of 100 µm or less, the examiner observes the single-side embodiments describe a ratio of at least 5 µm/100 µm, i.e. at least 0.05, when considering Hattori ‘964’s broadest ranges disclosed.  However, considering narrower ranges Hattori ‘964 discloses, the ratio in single-side embodiments ranges from 5 µm/90 µm to 60 µm/20 µm, i.e. 0.056 to 3.  
	Furthermore, for the both-sides embodiments, Hattori ‘964’s broadest ranges describe a ratio of at least 10 µm/100 µm, i.e. at least 0.1.  However, considering narrow ranges Hattori ‘964 discloses, the ratio in both-sides embodiments ranges from 10 µm/90 µm to 120 µm/20 µm, i.e. 0.111 to 6.
	Hattori ‘964 discloses a transparent sheet of the above-described configuration is advantageous of its excellent adhesion, flexibility, impact resistance, and flexibility between the inorganic glass and the resin layer, and prevention of crack progress in high temperature and high humidity environments (e.g. ¶¶ [0005], [0007], [0013], [0027], [0029], [0031], [0041]).
	Therefore, it would have been obvious to modify the transparent sheet Hattori ‘869 describes such that the adhesion layer has a single-layer thickness of 20 µm or less, e.g. 0.001 µm to 20 µm or 0.001 to 15 µm, as Hattori ‘964 suggests, the motivation being to provide excellent adhesion, flexibility, impact resistance, and flexibility between the inorganic glass and the resin layer, and prevention of crack progress in high temperature and high humidity environments.  
	Hattori ‘964 discloses similar applications for the transparent sheet, e.g. display devices and solar cells (e.g. ¶¶ [0006], [0014], [0015], [0017], [0062], [0065], [0077], [0089]) to those Hattori ‘869 claims (see, e.g., claims 9 – 11).  In further view of the fact that the respective rupture diameters Hattori ‘869 claims and Hattori ‘964 discloses are comparable to one another, one of ordinary skill in the art would have expected success can be had when imparting features as Hattori ‘964 discloses the Hattori ‘869’s claimed transparent sheet.
	As can be seen above, Hattori ‘964 provides a plurality of ranges for the ratio of a total thickness of the resin film to the thickness of the inorganic glass which encompass or overlap the claimed range.  Furthermore, Hattori ‘964’s ranges for the inorganic glass encompass or overlap the claimed range.  
	Since Hattori ‘964’s inorganic glass has a maximum thickness of 100 µm, the recitation of “(the thickness of the inorganic glass x 0.3) µm or less” in at least one embodiment is understood to be 30 µm.  Thus, Hattori ‘964’s ranges cited above for the adhesion layer single-layer thickness overlap the range claimed.
	Hattori ‘964’s ranges for the rupture diameter and the adhesion layer modulus of elasticity encompass the claimed ranges while Hattori ‘869’s rupture diameter also encompasses the claimed range.
	“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Regarding claim 2, in addition to the limitations of claim 1, Hattori ‘964 discloses the modulus of elasticity of the resin film at 25 °C is 1.5 GPa to 10 GPa (e.g. ¶¶ [0006], [0059]).
	Hattori ‘964’s range for the modulus of elastic of the resin film matches the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 3, in addition to the limitations of claim 1, Hattori ‘964 discloses the resin film contains a resin having a glass transition temperature of from 150 °C to 350 °C (e.g. ¶¶ [0006], [0058]).
	Hattori ‘964’s range for the glass transition temperature matches the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 4, in addition to the limitations of claim 1, Hattori ‘964 discloses the resin film contains a thermoplastic resin (“second thermoplastic resin layers”, e.g. “second thermoplastic resin layers” 22, 22’: e.g. ¶¶ [0006], [0007], [0010], [0012], [0016], [0019], [0024], [0027], [0055] – [0063], [0067], [0073] – [0076]).
	Regarding claim 6, in addition to the limitations of claim 1, Hattori ‘964 discloses the transparent sheet has a total thickness of 150 µm or less (e.g. ¶¶ [0006], [0012]).
	Hattori ‘964’s range for the total thickness matches the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 7, in addition to the limitations of claim 1, Hattori ‘964 discloses the transparent sheet is a substrate for a display element or a solar cell (e.g. ¶¶ [0006], [0014], [0015], [0017], [0062], [0065], [0077], [0089]).
	Regarding claim 8, in addition to the limitations of claim 1, Hattori ‘964 discloses the transparent sheet is a substrate for a display element or a solar cell (e.g. ¶¶ [0006], [0014], [0015], [0017], [0062], [0065], [0077], [0089]).
	Furthermore, Hattori ‘964 discloses the transparent sheet may be provided with a hard coat layer that imparts protective properties to the transparent sheet, for example scratch resistance (e.g. ¶¶ [0064], [0066], [0076]).  In the applications Hattori ‘964 discloses above, it would follow that the transparent sheet would have been used as a cover for the display element or the solar cell, and more specifically with the side of the transparent sheet bearing a hard coat layer facing away from the display element or the solar cell, as otherwise the purpose of the transparent sheet having the hard coat layer, i.e. protection, would be defeated.
	The examiner notes the transparent sheet claimed in claim 8 has the same structure as that claimed in claim 1.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Since the transparent sheet Hattori ‘964 discloses as seen in the double patenting rejection of claim 1 overlaps that claimed in claim 1, at least for where there is overlap with the claims, it would have been expected the transparent sheet would exhibit a moisture-proof property when the transparent sheet is used as a cover for a display element or for a solar cell.  See MPEP § 2112.01, I.
	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over Hattori ‘869 and Hattori ‘964 as applied to claim 1 above, and further in view of Murashige ‘103 (US 2012/0196103 A1).
	Regarding claim 5, although Hattori ‘964 does not explicitly state the adhesion layer is formed of a UV-curable resin, this feature would have been obvious in view of Murashige ‘103.
	MPEP § 2143, I, A, states the following regarding combining prior art elements according to known methods to yield predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), as previously stated, Hattori ‘964 discloses the features of claim 5 except for the adhesion layer being formed of a UV-curable resin, i.e. teaches the features of claim 1.  As a material for the adhesion layer, Hattori ‘964 discloses a thermoplastic resin such as polyimide, polyethersulfone, polysulfone, polyarylate, or polycarbonate may be used (e.g. ¶ [0031]).  Murashige ‘097 discloses UV-curable resins equivalent to these resins, e.g. as resins with heat resistance, in transparent substrates (e.g. ¶¶ [0007] – [0097], especially ¶ [0051])
	With respect to (2), Murashige ‘097 describes combinations of UV-curable resins and the resin species Hattori ‘964 discloses serving the function of heat resistance (e.g. ¶ [0051]), a function Hattori ‘964 also discloses of the resins cited above (e.g. ¶ [0034]).
	With respect to (3), Murashige ‘097’s express description of combinations indicates a predictable and successful combination of UV-curable resins with those Hattori ‘964 discloses.
	With respect to (4), both Hattori ‘964 (e.g. ¶¶ [0006], [0014], [0015], [0017], [0062], [0065], [0077], [0089]) and Murashige ‘097 (e.g. ¶¶ [0022], [0023], [0028], [0049], [0091] – [0096]) relate to transparent substrates for, e.g., display elements.  As such, one of ordinary skill in the art would have observed Murashige ‘097’s UV-curable resins to be useful in a particularly similar environment to those Hattori ‘964 discloses.
	Therefore, it would have been obvious to modify Hattori ‘964’s adhesion layer to be formed of a UV-curable resin, e.g. by combining a UV-curable resin as Murashige ‘097 discloses with resins Hattori ‘964 discloses, the rationale being that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over Hattori ‘869 and Hattori ‘964 as applied to claim 1 above, and further in view of Burroughes (US 2003/0124341 A1).
	Regarding claim 8, in addition to the limitations of claim 1, Hattori ‘964 discloses the transparent sheet is a substrate for a display element or a solar cell (e.g. ¶¶ [0006], [0014], [0015], [0017], [0062], [0065], [0077], [0089]).
	Furthermore, Hattori ‘964 discloses the transparent sheet may be provided with a hard coat layer that imparts protective properties to the transparent sheet, for example scratch resistance (e.g. ¶¶ [0064], [0066], [0076]).  In the applications Hattori ‘964 discloses above, it would follow that the transparent sheet would have been used as a cover for the display element or the solar cell, and more specifically with the side of the transparent sheet bearing a hard coat layer facing away from the display element or the solar cell, as otherwise the purpose of the transparent sheet having the hard coat layer, i.e. protection, would be defeated.
	Although Hattori ‘964 is not explicit as to the transparent sheet exhibiting a moisture-proof property when used as a cover, Hattori ‘964 discloses glass exhibits barrier properties (e.g. ¶ [0002]), where one of ordinary skill in the art would appreciate moisture is a species which glass would provide a barrier to (Burroughes: e.g. ¶ [0005]).  Thus, Hattori ‘964’s transparent sheet provides, in the uses Hattori ‘964 discloses, as evidenced by Burroughes, a moisture-proof cover.
	Claims 1 – 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of copending Application No. 16/806,050 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 8 of copending Application No. 16/806,050 are substantially identical to those of the same claim number in the instant application with the exception that claim 1 of copending Application No. 16/806,050 defines a broader adhesion layer modulus of elasticity (2.0 GPa to 5.0 GPa in the instant application versus 1.2 GPa to 10 GPa in Application No. 16/806,050) and defines a rupture diameter feature not present in Application No. 16/806,050.
	A nonstatutory double patenting rejection may also be avoided if consonance between the originally restricted inventions is maintained in a divisional application.  “Section 121 shields claims against a double patenting challenge if consonance exists between the divided groups of claims and an earlier restriction requirement.”  Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1381, 68 USPQ2d 1865, 1871 (Fed. Cir. 2003).  “Consonance requires that the line of demarcation between the ‘independent and distinct inventions’ that prompted the restriction requirement be maintained ... Where that line is crossed the prohibition of the third sentence of Section 121 does not apply.”  Symbol Techs, Inc. v. Opticon, Inc., 935 F.2d 1569, 1579, 19 USPQ2d 1241, 1249 (Fed. Cir. 1991) (quoting Gerber Garment Technology Inc. v. Lectra Systems Inc., 916 F.2d 683, 688, 16 USPQ2d 1436, 1440 (Fed. Cir. 1990)).  MPEP § 804.02, II.  Since Applicant’s election in this application is not for an invention different from that in copending Application No. 14/389,849, the provisions of 35 U.S.C. 121 do not apply.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 6 – 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hattori ‘964 (JP 2010-0284964 A, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 1, Hattori ‘964 discloses a transparent sheet (“transparent substrate”, e.g. “transparent substrate” 100: e.g. Fig. 1; ¶¶ [0005] – [0078], [0089], [0090]), comprising: 
	an inorganic glass (“inorganic glass”, e.g. “inorganic glass” 10: e.g. Fig. 1; ¶¶ [0005] – [0007], [0009] – [0012], [0018] – [0024], [0026], [0027], [0029], [0031], [0033], [0038], [0041], [0042], [0055], [0056], [0059], [0060], [0064], [0067], [0068], [0072], [0075]); and 
	a resin film (“second thermoplastic resin layers”, e.g. “second thermoplastic resin layers” 22, 22’: e.g. Fig. 1; ¶¶ [0006], [0007], [0010], [0012], [0016], [0019], [0024], [0027], [0055] – [0063], [0067], [0073] – [0076]) bonded onto one side, or each of both sides, of the inorganic glass (e.g. Fig. 1; ¶¶ [0006], [0009], [0019], [0024], [0056], [0064], [0067]) through an adhesion layer (“first thermoplastic resin layers” providing adhesion of “second thermoplastic resin layers” to “inorganic glass”, e.g. “first thermoplastic resin layers” 21, 21’: e.g. Fig. 1; ¶¶ [0006], [0007], [0009] – [0012], [0019], [0024] – [0055], [0057], [0063], [0067], [0068], [0071] – [0073], [0075]) wherein: 
	the inorganic glass has a thickness of 100 µm or less, e.g., 20 µm to 90 µm or 30 µm to 80 µm (e.g. ¶¶ [0006], [0019]); 
	the adhesion layer has a single-layer thickness of 20 µm or less, e.g. 0.001 µm to 20 µm or 0.001 µm to 15 µm (e.g. ¶¶ [0006], [0027]);
	a rupture diameter of the transparent sheet when cracked and bent is 50 mm or less, e.g. 40 mm or less (“breaking diameter” measured with same method as disclosed in instant application at ¶ [0095]: e.g. ¶¶ [0006], [0013], [0085])
	the adhesion layer has a modulus of elasticity at 25°C of 1 GPa or more, e.g. 1.5 GPa or more (e.g. ¶ [0029]).	
	As to a ratio of a total thickness of the resin film to the thickness of the inorganic glass being 0.9 to 4, Hattori ‘964 discloses each of the “second thermoplastic resin layers” has a thickness of 5 µm to 60 µm, e.g. 20 µm to 50 µm or 20 µm to 40 µm (e.g. ¶ [0056]).
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings").  MPEP § 2111.01, IV, A.  In the instant specification a “total thickness of the resin film” is defined to be the sum of thicknesses of respective resin films on one or both sides (e.g. ¶ [0013]).
	Since Hattori ‘964 discloses a resin film on one or both sides and provides inorganic glass thicknesses of 100 µm or less, the examiner observes the single-side embodiments describe a ratio of at least 5 µm/100 µm, i.e. at least 0.05, when considering Hattori ‘964’s broadest ranges disclosed.  However, considering narrower ranges Hattori ‘964 discloses, the ratio in single-side embodiments ranges from 5 µm/90 µm to 60 µm/20 µm, i.e. 0.056 to 3.  
	Furthermore, for the both-sides embodiments, Hattori ‘964’s broadest ranges describe a ratio of at least 10 µm/100 µm, i.e. at least 0.1.  However, considering narrow ranges Hattori ‘964 discloses, the ratio in both-sides embodiments ranges from 10 µm/90 µm to 120 µm/20 µm, i.e. 0.111 to 6.
	Accordingly, Hattori ‘964 provides a plurality of ranges for the ratio of a total thickness of the resin film to the thickness of the inorganic glass which encompass or overlap the claimed range.  Furthermore, Hattori ‘964’s ranges for the inorganic glass encompass or overlap the claimed range.  
	Since Hattori ‘964’s inorganic glass has a maximum thickness of 100 µm, the recitation of “(the thickness of the inorganic glass x 0.3) µm or less” in at least one embodiment is understood to be 30 µm.  Thus, Hattori ‘964’s ranges cited above for the adhesion layer single-layer thickness overlap the range claimed.
	Hattori ‘964’s ranges for the rupture diameter and the adhesion layer modulus of elasticity encompass the claimed ranges.
	“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 2, in addition to the limitations of claim 1, Hattori ‘964 discloses the modulus of elasticity of the resin film at 25 °C is 1.5 GPa to 10 GPa (e.g. ¶¶ [0006], [0059]).
	Hattori ‘964’s range for the modulus of elastic of the resin film matches the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 3, in addition to the limitations of claim 1, Hattori ‘964 discloses the resin film contains a resin having a glass transition temperature of from 150 °C to 350 °C (e.g. ¶¶ [0006], [0058]).
	Hattori ‘964’s range for the glass transition temperature matches the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 4, in addition to the limitations of claim 1, Hattori ‘964 discloses the resin film contains a thermoplastic resin (“second thermoplastic resin layers”, e.g. “second thermoplastic resin layers” 22, 22’: e.g. ¶¶ [0006], [0007], [0010], [0012], [0016], [0019], [0024], [0027], [0055] – [0063], [0067], [0073] – [0076]).
	Regarding claim 6, in addition to the limitations of claim 1, Hattori ‘964 discloses the transparent sheet has a total thickness of 150 µm or less (e.g. ¶¶ [0006], [0012]).
	Hattori ‘964’s range for the total thickness matches the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 7, in addition to the limitations of claim 1, Hattori ‘964 discloses the transparent sheet is a substrate for a display element or a solar cell (e.g. ¶¶ [0006], [0014], [0015], [0017], [0062], [0065], [0077], [0089]).
	Regarding claim 8, in addition to the limitations of claim 1, Hattori ‘964 discloses the transparent sheet is a substrate for a display element or a solar cell (e.g. ¶¶ [0006], [0014], [0015], [0017], [0062], [0065], [0077], [0089]).
	Furthermore, Hattori ‘964 discloses the transparent sheet may be provided with a hard coat layer that imparts protective properties to the transparent sheet, for example scratch resistance (e.g. ¶¶ [0064], [0066], [0076]).  In the applications Hattori ‘964 discloses above, it would follow that the transparent sheet would have been used as a cover for the display element or the solar cell, and more specifically with the side of the transparent sheet bearing a hard coat layer facing away from the display element or the solar cell, as otherwise the purpose of the transparent sheet having the hard coat layer, i.e. protection, would be defeated.
	The examiner notes the transparent sheet claimed in claim 8 has the same structure as that claimed in claim 1.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Since the transparent sheet Hattori ‘964 discloses as seen in the 35 U.S.C. 103(a) rejection of claim 1 overlaps that claimed in claim 1, at least for where there is overlap with the claims, it would have been expected the transparent sheet would exhibit a moisture-proof property when the transparent sheet is used as a cover for a display element or for a solar cell.  See MPEP § 2112.01, I.
	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hattori ‘964 as applied to claim 1 above, and further in view of Murashige ‘103 (US 2012/0196103 A1).
	Regarding claim 5, although Hattori ‘964 does not explicitly state the adhesion layer is formed of a UV-curable resin, this feature would have been obvious in view of Murashige ‘103.
	MPEP § 2143, I, A, states the following regarding combining prior art elements according to known methods to yield predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to (1), as previously stated, Hattori ‘964 discloses the features of claim 5 except for the adhesion layer being formed of a UV-curable resin, i.e. teaches the features of claim 1.  As a material for the adhesion layer, Hattori ‘964 discloses a thermoplastic resin such as polyimide, polyethersulfone, polysulfone, polyarylate, or polycarbonate may be used (e.g. ¶ [0031]).  Murashige ‘097 discloses UV-curable resins equivalent to these resins, e.g. as resins with heat resistance, in transparent substrates (e.g. ¶¶ [0007] – [0097], especially ¶ [0051])
	With respect to (2), Murashige ‘097 describes combinations of UV-curable resins and the resin species Hattori ‘964 discloses serving the function of heat resistance (e.g. ¶ [0051]), a function Hattori ‘964 also discloses of the resins cited above (e.g. ¶ [0034]).
	With respect to (3), Murashige ‘097’s express description of combinations indicates a predictable and successful combination of UV-curable resins with those Hattori ‘964 discloses.
	With respect to (4), both Hattori ‘964 (e.g. ¶¶ [0006], [0014], [0015], [0017], [0062], [0065], [0077], [0089]) and Murashige ‘097 (e.g. ¶¶ [0022], [0023], [0028], [0049], [0091] – [0096]) relate to transparent substrates for, e.g., display elements.  As such, one of ordinary skill in the art would have observed Murashige ‘097’s UV-curable resins to be useful in a particularly similar environment to those Hattori ‘964 discloses.
	Therefore, it would have been obvious to modify Hattori ‘964’s adhesion layer to be formed of a UV-curable resin, e.g. by combining a UV-curable resin as Murashige ‘097 discloses with resins Hattori ‘964 discloses, the rationale being that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hattori ‘964 as applied to claim 1 above, and further in view of Burroughes (US 2003/0124341 A1).
	Regarding claim 8, in addition to the limitations of claim 1, Hattori ‘964 discloses the transparent sheet is a substrate for a display element or a solar cell (e.g. ¶¶ [0006], [0014], [0015], [0017], [0062], [0065], [0077], [0089]).
	Furthermore, Hattori ‘964 discloses the transparent sheet may be provided with a hard coat layer that imparts protective properties to the transparent sheet, for example scratch resistance (e.g. ¶¶ [0064], [0066], [0076]).  In the applications Hattori ‘964 discloses above, it would follow that the transparent sheet would have been used as a cover for the display element or the solar cell, and more specifically with the side of the transparent sheet bearing a hard coat layer facing away from the display element or the solar cell, as otherwise the purpose of the transparent sheet having the hard coat layer, i.e. protection, would be defeated.
	Although Hattori ‘964 is not explicit as to the transparent sheet exhibiting a moisture-proof property when used as a cover, Hattori ‘964 discloses glass exhibits barrier properties (e.g. ¶ [0002]), where one of ordinary skill in the art would appreciate moisture is a species which glass would provide a barrier to (Burroughes: e.g. ¶ [0005]).  Thus, Hattori ‘964’s transparent sheet provides, in the uses Hattori ‘964 discloses, as evidenced by Burroughes, a moisture-proof cover.

Response to Arguments
Applicant’s arguments, see pp. 2 – 5, filed 25 May 2022, with respect to the rejections of claims 1 – 8 under double patenting in view of Hattori ‘869 (US 8,911,869 B2), Murashige ‘103 (WO 2011/048861 A1, US 2012/0196103 A1), and Hattori ‘277 (WO 2011/136327 A1, US 2013/0032277 A1) have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hattori ‘964.
	Applicant’s arguments, see pp. 2 – 5, filed 25 May 2022, with respect to the rejections of claims 1 – 8 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hattori ‘964 as well.
	Applicant asserts Murashige ‘103 and Hattori ‘277, both previously cited, fail to teach claims 1 – 8 since the rupture diameter of the instant specification is defined differently from these references and therefore cannot be relied upon for teaching the rupture diameter claimed.
	In response, the examiner newly cites Hattori ‘964 as disclosing the claimed rupture diameter while also providing for the ranges defined for the features of an inorganic glass and a resin film bonded to one or both sides of the inorganic glass through an adhesion layer.
	The examiner’s reasoning above applies to both the new grounds of rejection under double patenting as well as under pre-AIA  35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783